Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the amendment filed 11/19/2020. Claims 1-20 are currently pending of which 1, 7, and 13 are currently amended and new claims 19-20 have been added.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tawri et al (US Patent No: 9,647,933) in view of Dicorpo et al (US PGPub No: 2006/0015770), hereafter referred to as Tawri and Dicorpo, respectively.


With regards to claims 1 and 7, Tawri teaches through Dicorpo, a message transmission method implemented by a first host in a cluster file system, comprising: 

determining that a message network link is faulty with a second host, wherein the message network link is used for message transmission between the first host and the second host (Tawri teaches detecting/determining a failure of a first path; see column 3, lines 25-27, Tawri); 

switching a message transmission channel from the message network link to a storage channel, wherein the storage channel connects the first host and a data storage medium and connects the second host and the data storage medium; performing message transmission with the second host using the data storage medium (Tawri teaches how upon failure, the data stream can be switched from a first path to another path; see column 5, lines 26-30, Tawri. The network includes several host computers/nodes; see column 1, lines 27-30, Tawri. Upon failure, the communication is redirected with the storage array and carried by the other path (i.e. storage channel); see column 6, line 66 – column 7, line 1, Tawri.  This is further demonstrated within Figure 4 and column 10, lines 12-42, Tawri.  Here the LAN/link 160 has a failure (i.e. faulty network link); see Figure 4 and column 10, lines 12-15, Tawri. Due to the failure, the nodes 130 and 120 can no longer communicate as they once did; see Figure 4, column 5, lines 40-43, and column 10, lines 25-27, Tawri.  To remedy this failure of communication link between nodes 120 and 130, the nodes then redirect all or some of their data traffic through different HBA to maintain the storage array; see column 5, lines 34-40, Tawri); 

generating a first message to be sent to the second host (see below); 

and recording the first message in a first location area of the data storage medium to enable the second host to access and read the first message (Tawri teaches when redirecting the path to handle a failover, the ports are redirected so that communications are sent via a single storage array (i.e. record communication by first node/host and to be read by second node/host); see column 8, lines 33-41, Tawri).  

While Tawri teaches providing failover paths to ensure communications are carried between two hosts/nodes, Tawri does not explicitly cite the paths being for message communications. In the same field of endeavor Dicorpo also teaches providing failover paths within a network; see abstract, Dicorpo. In particular, Dicorpo explains how the communications sent over the failover communications can include messages; see paragraph 13, Dicorpo. The messages can contain instructions; see paragraph 13, Dicorpo. By sending messages, a network can send instructions, for instance access commands associated with the failover; see paragraph 13, Dicorpo. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Dicorpo with those of Tawri, to instruct how to handle failover path communications; see paragraphs 13-14, Dicorpo.

With regards to claims 2, 8, and 14, Tawri teaches through Dicorpo, the message transmission method further comprising monitoring the message network link to determine that the message network link is faulty (Tawri teaches detecting and examining path failure; see column 11, lines 40-48, Tawri).  

With regards to claims 3, 9, and 15, Tawri teaches through Dicorpo, the message transmission method further comprising switching the message transmission channel from the storage channel to the message network link after the message network link has recovered to normal (see column 2, lines 47-51, Tawri).  

With regards to claims 5, 11, and 17, Tawri teaches through Dicorpo, the message transmission method wherein the method further comprises: accessing a second location area of the data storage medium; and reading, in the second location area, a second message from the second host (Tawri teaches when redirecting the path to handle a failover, the ports are redirected so that communications are sent via a single storage array (i.e. record communication by first node/host and to be read by second node/host); see column 8, lines 33-41, Tawri).  

With regards to claims 6, 12, and 18, Tawri teaches through Dicorpo, the message transmission method wherein accessing the second location area of the data storage medium, and reading the second message from the second host comprises: querying a first index and a second index in a header area of the second location area; and reading an unread message when determining there is the unread message in the second location area, wherein the first (see header information and indicator; see paragraphs 13-14, Dicorpo).  

With regards to claim 13, Tawri teaches through Dicorpo, a cluster file system, comprising: M hosts, wherein M is a positive integer greater than 1; a message network link configured for message transmission between any two of the M hosts; a data storage medium coupled to the M hosts and configured to store file information of the cluster file system, wherein a storage channel connects any of the M hosts and the data storage medium, wherein the any two hosts perform message transmission using the data storage medium, and the any host comprises a message transmission apparatus (Tawri teaches a network that includes several host computers/nodes; see column 1, lines 27-30, Tawri. Upon failure, the communication is redirected with the storage array and carried by the other path (i.e. storage channel); see column 6, line 66 – column 7, line 1, Tawri) comprises: a memory comprising instructions; a processor coupled to the memory and configured to execute the instructions, wherein the instructions cause the processor to be configured to: 

determine that a message network link is faulty with a second host, wherein the message network link is used for message transmission between a first host and the second host, wherein the M hosts comprises the first host and the second host (Tawri teaches detecting/determining a failure of a first path between a first and second node/host; see column 3, lines 25-27, Tawri);

and switch a message transmission channel from the message network link to a storage channel, wherein the storage channel connects the first host and the data storage medium and connects the second host and the data storage medium; perform message transmission with the second host using the data storage medium (Tawri teaches how upon failure, the data stream can be switched from a first path to another path; see column 5, lines 26-30, Tawri. The network includes several host computers/nodes; see column 1, lines 27-30, Tawri. Upon failure, the communication is redirected with the storage array and carried by the other path (i.e. storage channel); see column 6, line 66 – column 7, line 1, Tawri.  This is further demonstrated within Figure 4 and column 10, lines 12-42, Tawri.  Here the LAN/link 160 has a failure (i.e. faulty network link); see Figure 4 and column 10, lines 12-15, Tawri. Due to the failure, the nodes 130 and 120 can no longer communicate as they once did; see Figure 4, column 5, lines 40-43, and column 10, lines 25-27, Tawri.  To remedy this failure of communication link between nodes 120 and 130, the nodes then redirect all or some of their data traffic through different HBA to maintain the storage array; see column 5, lines 34-40, Tawri);

generate a first message to be sent to the second host (see below); 

and record the first message in a first location area of the data storage medium to enable the second host to access and read the first message (Tawri teaches when redirecting the path to handle a failover, the ports are redirected so that communications are sent via a single storage array (i.e. record communication by first node/host and to be read by second node/host); see column 8, lines 33-41, Tawri).  

While Tawri teaches providing failover paths to ensure communications are carried between two hosts/nodes, Tawri does not explicitly cite the paths being for message communications. In the same field of endeavor Dicorpo also teaches providing failover paths within a network; see abstract, Dicorpo. In particular, Dicorpo explains how the communications sent over the failover communications can include messages; see paragraph 13, Dicorpo. The messages can contain instructions; see paragraph 13, Dicorpo. By sending messages, a network can send instructions, for instance access commands associated with the failover; see paragraph 13, Dicorpo. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Dicorpo with those of Tawri, to instruct how to handle failover path communications; see paragraphs 13-14, Dicorpo.
 

With regards to claims 19 and 20, Tawri teaches through Dicorpo, the message transmission method further comprising: monitoring the message network link; and switching the message transmission channel from the storage channel to the message network link after determining that the message network link returns to normal (Tawri explains how LAN/link 160 has a failure (i.e. faulty network link of a first type); see Figure 4 and column 10, lines 12-15, Tawri. Due to the failure, the nodes 130 and 120 can no longer communicate as they once did; see Figure 4, column 5, lines 40-43, and column 10, lines 25-27, Tawri.  To remedy this failure of communication link between nodes 120 and 130, the nodes then redirect all or some of their data traffic through different HBA to maintain the storage array (i.e. storage channel of a different type); see column 5, lines 34-40 and Figure 4, Tawri. In column 2, lines 47-51, Tawri explains how when an active path fails, a passive path is designated as the new active path. This continues until the original active path is able to resume (i.e. recovered).  

The obviousness motivation applied to independent claims 1, 7, and 13 are applicable to their respective dependent claims.


Allowable Subject Matter
Claims 4, 10, and 16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	The arguments and amendments presented on 11/19/2020 have been considered but are not deemed fully persuasive. The following are the examiner’s response to the applicant’s arguments. 

As explained previously, Tawri teaches how upon failure, the data stream can be switched from a first path to another path; see column 5, lines 26-30, Tawri. The network includes several host computers/nodes; see column 1, lines 27-30, Tawri. Upon failure, the communication is redirected with the storage array and carried by the other path (i.e. storage channel); see column 6, line 66 – column 7, line 1, Tawri.  This is further demonstrated within Figure 4 and column 10, lines 12-42, Tawri.  Here the LAN/link 160 has a failure (i.e. faulty network link of a first type); see Figure 4 and column 10, lines 12-15, Tawri. Due to the failure, the nodes 130 and 120 can no longer communicate as they once did; see Figure 4, column 5, lines 40-43, and column 10, lines 25-27, Tawri.  To remedy this failure of communication link between nodes 120 and 130, the nodes then redirect all or some of their data traffic through different HBA to maintain the storage array (i.e. storage channel of a different type); see column 5, lines 34-40 and Figure 4, Tawri. 
Applicant next alleges that Tawri does not teach switching the message transmission channel from storage channel to message network link after the message network link has recovered. Again the examiner respectfully disagrees. In column 2, lines 47-51, Tawri explains how when an active path fails, a passive path is designated as the new active path. This continues until the original active path is able to resume (i.e. recovered).  
Finally applicant contends that neither prior art teaches the limitations of new claims 19-20. The examiner again respectfully disagrees. Tawri explains how LAN/link 160 has a failure (i.e. faulty network link of a first type); see Figure 4 and column 10, lines 12-15, Tawri. Due to the failure, the nodes 130 and 120 can no longer communicate as they once did; see Figure 4, column 5, lines 40-43, and column 10, lines 25-27, Tawri.  To remedy this failure of communication link between nodes 120 and 130, the nodes then redirect all or some of their data traffic through different HBA to maintain the storage array (i.e. storage channel of a 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456